Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 By Cheif Financial Officer In connection with the Amendment to the Annual Report of CS Financing Corporation (the “Company”) on Form 10-KSB/A for the period ending December 31, 2006 as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), I, Timothy R. Redpath, Chief Executive Officer (Principal Executive Officer), Treasurer (Principal Financial and Accounting Officer), and Secretary of the Company, certify, pursuant to 18 U.S.C. Section 1350, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 24, 2007 /s/ Mark Williams Mark Williams, Chief Financial Officer, of the Company A signed original of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. KYL_LB1106967
